Citation Nr: 0700991	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-10 197	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee 
disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from October 1966 to October 
1968, with service in the Republic of Vietnam from April 1967 
to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

It appears that a liberal reading of a November 2004 
statement from the veteran may raise the issue of entitlement 
to service connection for claims associated with Agent 
Orange.  This matter is referred to the RO for appropriate 
action.  .

FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The competent evidence does not demonstrate that the 
veteran has PTSD related to a verified service stressor.

3.  There are no knee complaints shown in service, and no 
continuing knee pathology is shown in the years following 
separation.

4.  The competent medical evidence does not demonstrate that 
the veteran's current hypertension is related to his service, 
or that it may be so presumed.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp 2006); 38 
C.F.R. §§ 3.303, 3.304(f) (2006).

2.  A chronic bilateral knee disorder was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2006)); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2006).

3.  Hypertension was neither incurred in nor aggravated 
during the appellant's active service, its incurrence or 
aggravation during such service may not be presumed, nor is 
hypertension proximately due to or the result of a service-
connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1133, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March 2003 and in 
November 2005 pertinent to the claims. These letters 
appropriately notified the veteran what VA would do and what 
the veteran must do in furtherance of his claims, and 
together with other documents on file informed of evidence of 
record pertinent to the claims, as well as the need for his 
assistance in obtaining any further evidence in support of 
the claims. The letters requested that the veteran supply 
information on medical providers who examined him, notified 
of evidence still needed, and what he could do to assist with 
the claims, and what evidence he needed to substantiate the 
claims. The letters also informed the veteran that he should 
submit pertinent evidence in his possession that would 
further the claims. VA also informed that it was ultimately 
his responsibility to see that evidence was received in 
support of the claims, and he was notified to submit any 
additional evidence in support of the claims. To the extent 
that there were any deficiencies in notice to the veteran, 
the Court has recently held in that regard, that an error is 
not prejudicial when the error does not affect the essential 
fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Additionally, during the pendency of the appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, herein Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between service 
and the disorder which is the basis of claim; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
entitlement to benefits is awarded. Id. 

On review, the Board finds no prejudice to the veteran 
resulting from a failure to inform of all of the above-noted 
five crucial elements of disability claims. The veteran has 
been adequately informed by the VCAA letters of record, of 
the need for evidence of current disability, and a medical 
nexus between the claimed disability and military service. In 
a July 2006 hearing before the undersigned, the veteran was 
again informed of the evidence required to substantiate his 
claims. Notifications of the degree of disability and 
effective dates for service connection are not relevant 
where, as here, the claims for service connection are denied. 

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the claim. The veteran's 
service medical records, and post-service records of VA and 
private treatment are of record. He was afforded appropriate 
VA examinations. He was afforded a hearing before the 
undersigned at the RO in July 2006, and indicated therein 
that he had no further evidence to submit and wanted 
adjudication of his claims. The veteran and his 
representative have also been provided with adequate 
opportunity to submit evidence and argument in support of the 
claims, and have done so. They have not identified any 
outstanding evidence or information that could be obtained to 
substantiate the claims, and the Board is also unaware of any 
such outstanding evidence or information. The Board is 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations. 
Therefore, to decide the appeal would not be prejudicial 
error to the veteran. Bernard v. Brown, 4 Vet. App. 384 
(1993). 

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature. For a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease (including 
hypertension) or psychosis, that are manifest to a 
compensable degree within one year from the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence of record 
submitted in support of the claims, including the service 
medical records, private and VA treatment records. Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000). Accordingly, only the salient 
records will be discussed below. 
III.  Analysis

A. Post-traumatic stress disorder 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304; Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The service medical and personnel records reflect that the 
veteran served in Vietnam from April 1967 to April 1968. His 
military occupational specialty (MOS) is listed as ammo 
storage helper and storage specialist, attached to the 576th 
Ordinance Company (Ammo). His awards include the National 
Defense Service Medal, and Republic of Vietnam Service Medal. 
He received no award or decoration indicative of engaging in 
combat with the enemy.

On review, the Board finds no evidence of a current diagnosis 
of PTSD that conforms to DSM-IV standards as required. The 
veteran underwent VA psychiatric examination in December 
2003, and the examiner, a Board Certified psychiatrist, noted 
that the veteran presented with mild preliminary symptoms 
that could possibly lead to diagnosis of post-traumatic 
stress disorder, was not on psychiatric treatment, and was 
not seeking any such treatment at that time. The examiner's 
diagnosis was Axis I no disorder, Axis II no disorder, Axis V 
GAF 70. 

In July 2006 the veteran testified before the undersigned to 
the effect that although he was advised to pretend that his 
psychiatric disability was worse than it was, he could not be 
dishonest. He related various war experiences, and that 
during the Tet offensive his base was under fire for at least 
two days. He described guard duty at the ammo dump and 
apprehending deserters from the Viet Cong on one occasion and 
experiencing stress while on guard perimeter duty. He 
testified to never having been able to deal with what he 
experienced in Vietnam due to family pressures and the 
attitude of people on his return from Vietnam, and that he 
went back to work and to his family after returning from 
Vietnam, drank heavily thereafter, and did various stressful 
jobs after the war until his current long-term employment. He 
described recurring dreams, but not recurring nightmares, and 
that his dreams reflected going into combat or leaving after 
combat, but were never about being in combat. He related that 
he handled his post-war stress on his own. Although he 
related receiving mental health treatment after service, he 
reported that his belief that the physician had moved and was 
probably dead, such that records were irretrievable. He 
reported no recent psychiatric treatment for PTSD. The Board 
recognizes the veteran's assertions that his VA examination 
was inadequate. However, the Board notes that the examination 
was conducted by a board certified psychiatrist, and there is 
no competent medical evidence of record from the veteran, 
contradictory to the psychiatrist's conclusions, to warrant 
another VA examination.

On review, the Board finds the evidence insufficient to 
support service connection for PTSD. As a layperson without 
the appropriate medical training and expertise, the veteran 
simply is not competent to establish that he, in fact, 
suffers from PTSD on the basis of his assertions, alone. See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). Absent the required DSM-IV conforming 
diagnosis of PTSD, the Board need not reach the downstream 
issue of whether the veteran has any verifiable stressors to 
support a PTSD diagnosis.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability. See 
38 U.S.C.A. § 1110. Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In 
the instant case, the claim for service connection for PTSD 
must be denied because the first essential criterion for a 
grant of service connection, that of competent evidence of 
the claimed disability, has not been met.

B. Bilateral Knee Condition and Hypertension 

The service medical records are negative for any complaints, 
diagnosis or treatment for a bilateral knee condition on 
February 1966 induction or August 1968 separation 
examination. On his separation examination, the veteran 
reported a pre-service knee ligamentous injury eight years 
prior to service in 1958, which he reported as occasionally 
symptomatic. However, there is no evidence of any complaints, 
diagnosis, or treatment for knee pathology during the period 
of active military service, or any noted as present at 
separation examination in 1968. 

The veteran's service medical records are also negative for 
any complaints, symptoms, findings or diagnoses attributed to 
hypertension. His blood pressure reading was 138/88 at 
induction and 154/88 at separation examination. These 
readings do not constitute hypertension for VA purposes. 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The veteran's post-service medical records are negative for 
any evidence of hypertension or bilateral knee disorder 
within one year of separation from active duty, or for many 
years thereafter. In fact, neither disability is reported 
until about ten years later, in 1978, when, he testified that 
he saw a physician for treatment of high blood pressure and 
knee problems. The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim. See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

While the competent medical evidence shows that the veteran 
now suffers from hypertension and had bilateral knee problems 
with total knee replacement, it does not include any medical 
evidence or opinions linking either condition to the 
veteran's active duty.  The Board recognizes the veteran's 
contentions as to the relationship between his military 
service and hypertension and bilateral knee condition. 
However, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as one relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). As a result, his own assertions do 
not constitute competent medical evidence that his current 
hypertension or bilateral knee disorder began during, or are 
a result of, active military service. 

As the preponderance of the evidence is against all claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for bilateral knee disorder 
is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


